Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Ulster County) to review a determination of the New York State Department of Social Services which affirmed, after a fair hearing, a determination of the Ulster County Department of Social Services refusing to pay certain storage and moving charges as requested by petitioner. It is undisputed that petitioner was informed of the determination of the Ulster County Department of Social Services by letter dated October 1,1973, and yet she failed to request a hearing on the matter until almost seven months later on April 29, 1974. Such being the case, her request for a hearing was not timely made within 60 days of the county agency’s determination as required by section 135-a of the Social Services Law, and, therefore, the hearing before the State Commissioner was time-barred and the petition must be dismissed. We decide no other issue. Determination confirmed, and petition dismissed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.